Case 1:19-cv-01297-LTB-KLM Document 5 Filed 05/03/19 USDC Colorado Page 1 of 7
                                 (;+,%,7$
Case 1:19-cv-01297-LTB-KLM Document 5 Filed 05/03/19 USDC Colorado Page 2 of 7
Case 1:19-cv-01297-LTB-KLM Document 5 Filed 05/03/19 USDC Colorado Page 3 of 7
Case 1:19-cv-01297-LTB-KLM Document 5 Filed 05/03/19 USDC Colorado Page 4 of 7
Case 1:19-cv-01297-LTB-KLM Document 5 Filed 05/03/19 USDC Colorado Page 5 of 7
Case 1:19-cv-01297-LTB-KLM Document 5 Filed 05/03/19 USDC Colorado Page 6 of 7
Case 1:19-cv-01297-LTB-KLM Document 5 Filed 05/03/19 USDC Colorado Page 7 of 7
